Citation Nr: 1011765	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for allergic rhinitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of status post bladder suspension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2006, January 2007 and February 2007 
rating decisions of the Albuquerque, New Mexico Department of 
Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2010.  A 
transcript of that hearing has been associated with the 
claims file.

In an August 2008 statement, the Veteran withdrew her claim 
for an increased disability rating for kidney stones and 
stated that a rating of 10 percent would satisfy her appeal 
on the issue of an increased disability rating for 
temporomandubular dislocation.  By an August 2009 rating 
decision, the RO assigned a 10 percent disability rating for 
the Veteran's temporomandubular dislocation and noted that, 
as she stated that 10 percent would satisfy her appeal on 
this issue, this was considered a full grant of the benefit 
sought on appeal.  Therefore, these issues are no longer 
before the Board.  38 C.F.R. § 20.204 (2009).  


FINDING OF FACT

The Veteran's residuals of status post bladder suspension are 
productive of continual urinary leakage requiring the wearing 
of absorbent materials at least four to five times a day, the 
use of a catheter a couple of times a month as an appliance 
for urine leakage and urinary frequency with voiding 
approximately 12 times a day and awakening to void four to 
five times per night.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent 
for residuals of status post bladder suspension have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7517 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating 
for an established service-connected disability, the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran's residuals of status post bladder suspension 
have been rated under the criteria of Diagnostic Code 7517, 
which provides ratings for an injury to the bladder under 38 
C.F.R. § 4.115b (2009).  This diagnostic code calls for 
rating an injury to the bladder as a voiding dysfunction.  A 
voiding dysfunction is to be rated as either urine leakage, 
urine frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
(2009).  In evaluating these diagnostic codes, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Id.

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If the wearing of absorbent materials which must be 
changed 2 to 4 times per day is required, a rating of 40 
percent is provided.  If the wearing of absorbent materials 
which must be changed less than 2 times per day is required, 
a rating rated 20 percent is provided.  Id.

Urinary Frequency, with daytime voiding interval less than 
one hour, or awakening to void five or more times per night, 
is rated 40 percent.  Daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night is rated 20 percent.  Daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent.  Id.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc; 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); 3. Recurrent urinary tract 
infections secondary to obstruction; and 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months, is rated 
10 percent.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
is rated noncompensable (0 percent).  Id.

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that her current 
residuals of status post bladder suspension warrant an 
initial disability rating higher that the 20 percent 
assigned.  

During a January 2010 Travel Board hearing, the Veteran 
testified that she used absorbent materials which she changed 
two to three times throughout her work-day and a couple of 
times at night.  She also reported she awoke in the middle of 
the night to void at least four to five times a night.  The 
Veteran testified that she also used a catheter a couple of 
times a month at least during times when she felt as if she 
still had to go to the bathroom after she has used the 
bathroom.  She reported having urinary frequency during the 
day where she would get up and go to the bathroom frequently 
throughout the day while she was at work.  Her spouse 
testified that she frequent bathroom trips during long drives 
which prevented much traveling and affected her social 
environment.  

Service treatment reports reflect that the Veteran underwent 
a bladder suspension in June 2005.

In a March 2006 VA examination for gynecological conditions, 
the Veteran complained of having recurrent bladder 
infections. 

In a March 2006 VA general medical examination, the Veteran 
reported having weekly urinary frequency and weekly dysuria.  
A genitourinary examination was deferred by the examiner.  

In an April 2006 VA outpatient treatment report, the Veteran 
was diagnosed with urinary incontinence status post bladder 
suspension.

In a May 2006 private medical report, the Veteran stated that 
after her bladder surgery, she was getting frequent urinary 
tract infections and was placed on daily medication and 
antibiotics.  She was diagnosed with chronic urinary tract 
infection.  

In an October 2006 VA genitourinary examination, the Veteran 
reported that after her bladder surgery, she began to have 
urinary tract infections with dysuria and had three 
infections since her surgery in June 2005.  She also reported 
that when she does not have a urinary tract infection, her 
condition consists of urinary frequency with voiding 12 times 
a day and nocturia four to five times a night.  The Veteran 
stated she has urinary urgency without incontinence or 
dysuria.  She required no catheterization at this time.  The 
Veteran also noted that at her present job, she had urinary 
urgency or frequency that has required her to leave work at 
least three times, however she was able to go to the restroom 
during work and was able to perform her job duties.  A 
physical examination revealed mild tenderness to deep 
palpation suprapubic area but no tenderness to kidney fossa.  
The Veteran was diagnosed with residuals of status post 
bladder suspension with recurrent urinary tract infections 
found.  

In October 2006 private medical record, the Veteran was 
treated for and diagnosed with acute cystitis (inflammation 
of the urinary bladder) and reported symptoms of pain and 
urgency on urination, dysuria, irritative voiding and 
increased urinary frequency.  

An October 2006 VA outpatient treatment report reflects that 
the Veteran reported symptoms of nocturia from four to five 
times a night and a history of chronic urinary tract 
infections.  She also reported symptoms of dysuria in 
November 2006 and complained of hematuria on urine analysis 
in April 2007.  

In an April 2007 lay statement, the Veteran's employer (since 
April 2006) reported that the Veteran just had surgery to 
remove kidney stones and the passing of those stones had 
caused her to miss additional days of work due to discomfort 
and pain.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's residuals of status post 
bladder suspension warrant an initial disability rating of 60 
percent under Diagnostic Code 7517 for a voiding dysfunction 
characterized by continual urine leakage.  In this regard, 
the Board finds that the satisfactory lay and medical 
evidence of record reflects that the Veteran's residuals of 
status post bladder suspension are productive of urinary 
leakage which requires the wearing of absorbent materials 
which must be changed two to three times during her workday 
and a couple of times at night.  The Board also notes that 
the Veteran testified to using a catheter a couple of times a 
month, at times when, after she uses the bathroom, she felt 
as if she still had to go.  In the March 2006 VA examination, 
the Veteran reported weekly urinary frequency and weekly 
dysuria.  In the October 2006 VA examination, she also 
reported that when she does not have a urinary tract 
infection, her condition consists of urinary frequency with 
voiding 12 times a day and nocturia four to five times a 
night with urinary urgency and her urinary urgency or 
frequency has required her to leave work at least three 
times.  A voiding dysfunction under 38 C.F.R. § 4.115a 
provides a 60 percent disability rating for continual urine 
leakage which requires the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  

Therefore, the Board finds the evidence of record more nearly 
approximates the criteria for a 60 disability rating, as the 
Veteran makes use of a catheter a couple of times a month as 
an appliance for urine leakage after she has already gone to 
the bathroom and still felt she had to go and she required 
the use of absorbent materials two to three times during her 
workday and an additional couple of times at night, and thus 
must change her pads at least four to five times a day.  

As the preponderance of the evidence supports the Veteran's 
claim for entitlement to an initial rating in excess of 20 
percent for residuals of status post bladder suspension, a 60 
percent disability rating is warranted under Diagnostic Code 
7517 for a voiding dysfunction manifested by continual urine 
leakage.


ORDER

An initial disability rating of 60 percent for residuals of 
status post bladder suspension is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

During a January 2010 Travel Board hearing, the Veteran 
reported that, with respect to her service-connected allergic 
rhinitis condition, she experienced associated sinus 
infections which produce incapacitating episodes.  She 
testified that her sinuses worsen with seasonal changes and 
she lost at least three days of work a month for the last six 
to seven months.  The Veteran reported that she had to leave 
work and go home when she has an incapacitating episode due 
to a sinus attack with headaches and stayed in the house or 
went to bed.  She also testified that she used two inhalers 
for this condition, one which is used a couple of times a 
month for really bad symptoms.  Each time this inhaler is 
used, she has to use it about three to four times the day of 
an exacerbation.  

In an April 2007 lay statement, the Veteran's employer 
reported that during the period the Veteran was working for 
her, since 2006, she has had to go home due to various 
reasons, most often due to her sinuses which seemed to drain 
in her stomach and caused violent headaches.  The employer 
reported that, as the Veteran could not get a same day 
appointment with the Holloman Air Force Base clinic, she sent 
her home.  The employer reported that these episodes have 
been occurring more in the recent months and that some 
headaches may also be due to her increased migraine 
headaches.  

In an April 2007 lay statement, the Veteran's husband 
reported that there had been numerous times, too many to 
count, when the Veteran had had to come home from work due to 
headaches, nausea and other problems due to either her 
allergies or migraines.  He also reported there were several 
times when she had to spend a majority of her time in bed.  
He stated that when these occurrences happen, she can not get 
appointments and it is not an emergency so she can not go to 
the emergency room.  Finally, he reported that she was 
currently being tested for allergies.  

Service treatment reports, within a year prior to the 
Veteran's claim, reflect that she was treated for allergic 
rhinitis in April 2005 with symptoms including persistent 
nasal congestion, headaches and blood when she blew her nose.  
In addition, the April 2005 service treatment reports noted 
that she was seen in the prior week for an exacerbation of 
allergic rhinitis and presented with the ability to blow her 
nose at this time, with the right nostril being able to do so 
only so far.  At this time, she also reported that her sinus 
pressure headaches had resolved.  In a September 2005 Report 
of Medical Assessment, the Veteran stated that she had 
allergy and sinus problems with concerns over her sinus 
problems.  A history of seasonal allergic rhinitis was noted 
at this time.  

In a March 2006 VA general medical examination, the Veteran 
reported having sinus pain and a physical examination of the 
nose found no polyps and normal turbinates.  

In an August 2006 VA examination for allergic rhinitis, the 
Veteran reported that her symptoms included sinus infections, 
seasonal exacerbations especially in the spring and fall, 
mild problems breathing through her nose, flare-ups occurring 
twice a month which required her to breath through her mouth, 
purulent discharge in the past, copious mucus at times which 
temporarily interfered with speech, maxillary, frontal and 
sphenoid sinusitis and headaches referable to sinusitis.  She 
reported that exacerbations were moderate in severity and 
occurred several times a month, with each exacerbation 
requiring her to take four days off of physician sanctioned 
incapacitation secondary to her sinuses while she was still 
in service.  She reported that since she retired from the 
service, she has had no days lost secondary to her sinuses.  
A physical examination revealed marked erythema and mucous 
production of the right and left nares, swelling of the 
turbinates, no polyps, tenderness over the frontal maxillary 
and sphenoid sinuses with palpation, no bleeding and a 
decreased air motion obstructing the right and left nares by 
an estimated 80 percent bilaterally.  A chromatography (CT) 
scan of the cranial sinuses revealed that the nasal cavity 
was demonstrated.  The Veteran was diagnosed with perennial 
allergic rhinitis with seasonal exacerbations.  

Private and VA medical records from April 2006 to August 2009 
reflect that the Veteran's allergic rhinitis was productive 
of symptoms including sinus congestion, dry nose, nasal 
swelling, post nasal drip, sneezing, itchy eyes and throat, 
sinus headaches, enlarged turbinates mucosa, watery nose and 
bluish nasal mucosas.  

Such factor's affecting the Veteran's employment status 
raised the issues of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2008).  

Under 38 C.F.R. § 3.321(b)(1) (2008), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  

The schedular criteria provides a 10 percent rating for  
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side and a maximum 30 
percent rating for allergic or vasomotor rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).  The 
Veteran is currently assigned a 10 percent rating under 
Diagnostic Code 6522.  

In this case, the evidence of record indicates that the 
Veteran has had to take time off of work periodically, and 
has had an increased amount of exacerbations requiring her to 
leave work and stay in bed wherein she lost at least three 
days of work a month for the last six to seven months.  
Therefore, the record reasonably raises the question of 
whether the Veteran's disability has markedly interfered with 
her employment pursuant to 38 C.F.R. § 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1), and further may 
determine, after an initial review by the authorities 
pursuant to §§ 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).  Thus, the Board 
determines that remand for consideration of the issue of 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with respect 
to the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court 
and the VA General Counsel, it is the opinion of the Board 
that additional development of the record is required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1), and permit her the full 
opportunity to supplement the record as 
desired. 

2.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating for 
allergic rhinitis pursuant to 38 C.F.R. § 
3.321(b)(1), are met.  If such criteria 
are met, the case should be referred to 
the Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
Veteran, she should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


